PRYOR, J.,
(concurring.) The action is by brokers to recover compensation for negotiating a purchase of property on behalf of the defendant. By his answer, and a motion to dismiss, the defendant interposed the objection of a defect of parties, in that the employment of the plaintiffs, if any, was not by the defendant individually, but by the firm of Koch & Reisenberg. In point of fact, the employment, if any, was by the defendant, Koch, but, nevertheless, it may have been for and in behalf of the firm, in which event both members of the firm were necessary parties, provided Koch did not still engage himself only, or the plaintiffs were apprised that their employment was on account of the firm; for a member of a firm, acting for the firm, may so pledge his individual responsibility as to afford relief against himself alone, or, by failure to disclose the joint interest, may subject himself to a several action. Noe v. Christie, 51 N. Y. 270; Cookingham v. Lasher, *41 N. Y. 454, where it was ruled that “when a copartner makes a contract in his own name, without disclosing the partnership, when sued individually upon such contract, he cannot turn the plaintiff over to a litigation with a stranger.” Upon the questions whether the defendant revealed the partnership at the time of the employment, and whether the plaintiffs were informed that they acted for the firm, the evidence was such as to authorize a verdict either way; and,, the issues having been submitted to the jury on an unexceptional charge, we are not at liberty to gainsay their conclusion.
As to the employment of the plaintiffs. It appears that they were retained, in the first instance, to secure property in a specific locality; that suitable property in that locality was unattainable; that thereupon plaintiffs called defendant’s attention to the property in question, and suggested its purchase; and that accordingly he did purchase it. Upon these facts it is clear, beyond doubt, that the defendant did, in legal effect, employ the plaintiffs to purchase the identical property; but, if *978more be needed, it is supplied by evidence of authority to the plaintiffs to look for other property than that first contemplated.
The defendant resists the plaintiffs’ claim upon the further ground that they were not the procuring cause of the purchase. But they proffered the property to the defendant for a given price, and he eventually bought for that price. True, he declined the purchase at first; and true, also, that another broker had directed his attention to the property. But at last, he accepted the terms tendered by the plaintiffs. Whether plaintiffs or the other broker were the procuring cause of the purchase was fairly presented to the jury by the court, and their verdict is conclusive of the controversy. The fact that, after the plaintiffs had presented an acceptable vendor, the defendant took charge of the negotiation, and concluded it on the terms offered by the plaintiff, is ineffectual to defeat their claim for compensation. Lloyd v. Matthews, 51 N. Y. 124; Martin v. Silliman, 53 N. Y. 615; Knapp v. Wallace, 41 N. Y. 477; Sibbald v. Iron Co., 83 N. Y. 378. It results, therefore, that, as the defendant employed the plaintiffs to make the purchase, their demand was upon him, and they had no claim against the vendor for services he had not engaged them to render.
Nor is it of the slightest effect on the validity of the plaintiffs’ claim that the defendant never promised to pay them. Upon the rendition of services at the request and for the benefit of another, the law fastens upon him an obligation to pay their reasonable value, and adjudges the customary or market price to be that reasonable value.
-Upon the issues discussed the evidence was conflicting; but, as they were submitted to the jury in a charge of the utmost fairness to the defendant, we repeat that it is not for us to disturb a verdict resting upon sufficient proof, and not, apparently, inconsistent with the interests of justice.